Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 8/10/2020 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,498,856 (see corresponding table below). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter in the present application is fully disclosed in the patent. The instant claims are broader in that they do not recite specific details as the patent. This is an obvious variation. One would broaden the claims as a way to seek broader patent protection.


Present Application 
U.S. Patent No. 10,498,856
1.  A method comprising: accessing for a first record object of a system of 
record of a data source provider, a plurality of electronic activities linked 
with the first record object, each electronic activity identifying one or more 
participants associated with the first record object, the first record object 
including a first object field-value pair identifying a stage of a process 
corresponding to the first record object;  identifying for a participant of the 
one or more participants, from the plurality of electronic activities, a set of 
electronic activities including the participant;  determining an engagement 
profile of the participant based on a first number of electronic activities of 
the set of electronic activities sent by the participant, a second number of the set of electronic activities received by the participant and a temporal 
distribution of the set of electronic activities;  and storing in one or more data structures, an association between an identifier of the participant and the engagement profile of the participant for the first record object. 
 



























2.  The method of claim 1, wherein the first record object is of a first record 
object type and comprises an object field-value pair storing a stage value 
indicating a proximity to a completion of a process associated with the first 
record object;  and wherein determining the engagement profile further comprises determining a distribution of the set of electronic activities within a timeframe defined by a stage indicated by the stage value indicating the proximity to the completion of the process. 
 
3.  The method of claim 1, further comprising: determining a volume of the 
plurality of electronic activities occurring during each of a plurality of 
stages indicating a different proximity to a completion of the process associated with the first record object;  and wherein determining the 
engagement profile further comprises determining the engagement profile based 
on a volume of plurality of electronic activities occurring during each of the 
plurality of stages. 
 
4.  The method of claim 1, further comprising: determining historical 
electronic activities of the participant linked with second record objects of 
the system of record;  determining a first volume of the plurality of 
electronic activities occurring during each of a plurality of stages indicating 
a different proximity to a completion of the process associated with the first 
record object;  determining a second volume of the historical electronic 
activities occurring during each of a second plurality of stages indicating a 
different proximity to a second completion of a second process associated with 
each of the second record objects;  and wherein determining the engagement 
profile further comprises determining the engagement profile based on the first 
volume of the plurality of electronic activities during each of the plurality 
of stages and the second volume of the plurality of electronic activities 
during each of the second plurality of stages. 
 
5.  The method of claim 1, further comprising: determining a completion score 
indicating a likelihood of completing the process associated with the first 
record object, the completion score based on the engagement profile of the participant. 
 


6.  The method of claim 1, further comprising: determining one or more 
field-value pairs of a node profile of the participant;  and identifying an 
engagement profile generation policy based on the one or more field-value pairs 
of the node profile;  and wherein determining the engagement profile of the 
participant comprises determining the engagement profile using the identified 
engagement profile generation policy. 
 

7.  The method of claim 6, further comprising: determining a second engagement profile generation policy for a second participant of the one or more 
participants;  determining by using a second engagement profile generation policy, a second engagement profile for the second participant;  and 
determining a stage value indicating a proximity to a completion of an event associated with the first record object based on the second engagement profile for the second participant. 
 
8.  The method of claim 6, further comprising: determining a second engagement profile generation policy for each of the one or more participants;  determining by using a respective second engagement profile generation policy, a second engagement profile for each of the one or more participants;  and determining a completion score indicating a likelihood of completing an event associated with the first record object, the completion score based on the second engagement profile for each of the one or more participants. 
 




9.  The method of claim 6, further comprising: identifying a plurality of 
record objects of the system of record associated with the participant; determining a respective set of historical electronic activities of the 
participant linked with each of the plurality of record objects; determining by using the engagement profile generation policy, a respective engagement profile for each of the plurality of record objects based on the respective set of historical electronic activities; and generating a production profile of the participant based on the respective engagement profile for each of the plurality of record objects. 
 





10.  The method of claim 1, further comprising: determining for a new record object, a completion score for the participant, the completion score indicating 
a likelihood of completing an event associated with the first record object;  and generating a recommendation to assign the new record object to the participant responsive to determining that the completion score satisfies a record object assignment policy. 
 


11.  The method of claim 1, further comprising: inferring, from the plurality of electronic activities and the one or more or field-value pairs of the node profile of the participant, a role of the participant;  and selecting an engagement score generation policy includes selecting the engagement score generation policy based on the role of the participant. 
 



12.  A system comprising: one or more hardware processors configured by machine-readable instructions to: access for a first record object of a system of record of a data source provider, a plurality of electronic activities 
linked with the first record object, each electronic activity identifying one 
or more participants associated with the first record object, the first record object including a first object field-value pair identifying a stage of a 
process corresponding to the first record object;  identify for a participant of the one or more participants, from the plurality of electronic activities, a set of electronic activities including the participant;  determine an engagement profile of the participant based on a first number of electronic activities of the set of electronic activities sent by the participant, a 
second number of the set of electronic activities received by the participant and a temporal distribution of the set of electronic activities;  and store in one or more data structures, an association between an identifier of the 
participant and the engagement profile of the participant for the first record object. 
 
13.  The system of claim 12, wherein the first record object is of a first 
record object type and comprises an object field-value pair storing a stage 
value indicating a proximity to a completion of an event associated with the 
first record object;  and wherein determining the engagement profile further 
comprises determining a distribution of the set of electronic activities within a timeframe defined by a stage indicated by the stage value indicating the proximity to the completion of the event. 
 
14.  The system of claim 12, wherein the one or more hardware processors are 
further configured by machine-readable instructions to: determine a volume of the plurality of electronic activities occurring during each of a plurality of stages indicating a different proximity to a completion of an event associated with the first record object, and wherein determining the engagement profile further comprises determining the engagement profile based on a volume of plurality of electronic activities occurring during each of the plurality of stages. 
 
15.  The system of claim 12, wherein the one or more hardware processors are 
further configured by machine-readable instructions to: determine historical 
electronic activities of the participant linked with second record objects of 
the system of record;  determine a first volume of the plurality of electronic 
activities occurring during each of a plurality of stages indicating a different proximity to a completion of an event associated with the first record object;  determine a second volume of the historical electronic 
activities occurring during each of a second plurality of stages indicating a 
different proximity to a second completion of a second event associated with each of the second record objects, and wherein determining the engagement profile further comprises determining the engagement profile based on the first volume of the plurality of electronic activities during each of the plurality of stages and the second volume of the plurality of electronic activities during each of the second plurality of stages. 
 
16.  The system of claim 12, wherein the one or more hardware processors are further configured by machine-readable instructions to: determine a completion score indicating a likelihood of completing an event associated with the first record object, the completion score based on the engagement profile of the participant. 
 
17.  The system of claim 12, wherein the one or more hardware processors are further configured by machine-readable instructions to: determine one or more field-value pairs of a node profile of the participant;  identify an engagement profile generation policy based on the one or more field-value pairs of the node profile;  wherein determining the engagement profile of the participant comprises determining the engagement profile using the identified engagement profile generation policy. 
 
18.  The system of claim 17, wherein the one or more hardware processors are 
further configured by machine-readable instructions to: determine a second 
engagement profile generation policy for a second participant of the one or 
more participants;  determine by using a second engagement profile generation 
policy, a second engagement profile for the second participant;  determine a 
stage value indicating a proximity to a completion of an event associated with 
the first record object based on the second engagement profile for the second participant. 

19.  The system of claim 17, wherein the one or more hardware processors are 
further configured by machine-readable instructions to: identify a plurality of 
record objects of the system of record associated with the participant; determine a respective set of historical electronic activities of the participant linked with each of the plurality of record objects;  determine by 
using the engagement profile generation policy, a respective engagement profile for each of the plurality of record objects based on the respective set of historical electronic activities;  generate a production profile of the participant based on the respective engagement profile for each of the plurality of record objects. 
 


20.  A non-transitory computer-readable storage medium having instructions 
embodied thereon, the instructions being executable by one or more processors 
to perform a method, the method comprising: accessing for a first record object 
of a system of record of a data source provider, a plurality of electronic 
activities linked with the first record object, each electronic activity 
identifying one or more participants associated with the first record object, 
the first record object including a first object field-value pair identifying a 
stage of a process corresponding to the first record object;  identifying for a participant of the one or more participants, from the plurality of electronic 
activities, a set of electronic activities including the participant;  
determining an engagement profile of the participant based on a first number of 
electronic activities of the set of electronic activities sent by the participant, second number of the set of electronic activities received by the participant and a temporal distribution of the set of electronic activities;  and storing in one or more data structures, an association between an identifier of the participant and the engagement profile of the participant for the first record object. 

1.  A method comprising: accessing, by one or more processors, for a first 
record object of a system of record of a data source provider, data from a 
plurality of electronic activities linked with the first record object, each 
electronic activity identifying one or more participants associated with the first record object, the first record object including a stage object field-value pair identifying a stage field and a stage value selected from a plurality of stage values, each stage value corresponding to a respective stage of a process and indicating a respective proximity to a completion of the process corresponding to the first record object;  identifying, by the one or 
more processors, for a participant of the one or more participants, from the 
plurality of electronic activities, a set of electronic activities including the participant;  determining, by the one or more processors, for a first stage of the process, a first metric based on a first portion of the set of 
electronic activities, each electronic activity of the first portion of the set 
having a respective timestamp associated with the first stage;  determining, by 
the one or more processors, for a second stage of the process, a second metric 
based on a second portion of the set of electronic activities, each electronic 
activity of the second portion of the set having a respective timestamp associated with the second stage;  determining, by the one or more processors, 
an engagement profile of the participant based on the first metric corresponding to the first stage and the second metric corresponding to the 
second stage;  and storing, by the one or more processors, in one or more data structures, an association between an identifier of the participant and the engagement profile of the participant. 
 
2.  The method of claim 1, wherein determining the engagement profile further comprises determining, by the one or more processors, for each stage of the process, a respective distribution of a respective portion of the set of electronic activities within a timeframe defined by the respective stage. 
 








3.  The method of claim 1, wherein the set of electronic activities includes a first set of electronic activities and the method further 
comprising: determining, by the one or more processors, a second set of electronic activities of the participant linked with a second record object of the system of record;  determining, by the one or more processors, for each respective stage of a process corresponding to the second record object, a 
respective metric based on a volume of the second set of electronic activities, 
each electronic activity of the second set of electronic activities having a 
respective timestamp associated with the respective stage of the process 
corresponding to the second record object;  and wherein determining the engagement profile further comprises determining the engagement profile based on the first metric and the second metric corresponding to the first stage and the second stage of the first record object and the respective metric corresponding to the respective stages of the second record object. 
 



















4.  The method of claim 1, further comprising: determining, by the one or more processors, a completion score indicating a likelihood of completing the process associated with the first record object, the completion score based on the engagement profile of the participant. 
 

5.  The method of claim 1, further comprising: determining, by the one or 
more processors, one or more field-value pairs of a node profile of the participant;  and identifying, by the one or more processors, an engagement 
profile generation policy based on the one or more field-value pairs of the node profile;  and wherein determining the engagement profile of the participant comprises determining the engagement profile using the identified engagement profile generation policy. 
 
6.  The method of claim 5, further comprising: determining, by the one or 
more processors, a second engagement profile generation policy for a second participant of the one or more participants;  determining, by the one or more processors, by using a second engagement profile generation policy, a second engagement profile for the second participant;  and determining, by the one or more processors, the stage value associated with the first record object based on the second engagement profile for the second participant. 
 
7.  The method of claim 1, further comprising: determining, by the one or 
more processors, a second engagement profile generation policy for each of the 
one or more participants;  determining, by the one or more processors, by using 
a respective second engagement profile generation policy, a second engagement profile for each of the one or more participants;  and determining, by the one 
or more processors, a completion score indicating a likelihood of completing an 
event associated with the first record object, the completion score based on the second engagement profile for each of the one or more participants. 
 
8.  The method of claim 1, further comprising: identifying, by the one or 
more processors, a plurality of second record objects of the system of record 
associated with the participant;  determining, by the one or more processors, a 
respective set of historical electronic activities of the participant linked 
with each of the plurality of second record objects;  determining, by the one or more processors and by using an engagement profile generation policy, a 
respective engagement profile for each of the plurality of second record objects based on the respective set of historical electronic activities;  and generating, by the one or more processors, a production profile of the 
participant based on the respective engagement profile for each of the plurality of second record objects. 
 
9.  The method of claim 1, further comprising: determining, by the one or 
more processors, for a new record object, a completion score for the participant, the completion score indicating a likelihood of completing an 
event associated with the new record object;  and generating, by the one or more processors, a recommendation to assign the new record object to the participant responsive to determining that the completion score satisfies a record object assignment policy. 
 
10.  The method of claim 1, further comprising: determining, by the one or 
more processors, from the plurality of electronic activities and the one or 
more or field-value pairs of the node profile of the participant, a role of the 
participant;  and selecting, by the one or more processors, an engagement score generation policy includes selecting the engagement score generation policy based on the role of the participant. 
 
11.  A system comprising: one or more hardware processors configured by machine-readable instructions to: access for a first record object of a system of record of a data source provider, data from a plurality of electronic 
activities linked with the first record object, each electronic activity 
identifying one or more participants associated with the first record object, 
the first record object including a stage object field-value pair identifying a 
stage field and a stage value selected from a plurality of stage values, each 
stage value corresponding to a respective stage of a process and indicating a respective proximity to a completion of the process corresponding to the first record object;  identify for a participant of the one or more participants, from the plurality of electronic activities, a set of electronic activities 
including the participant;  determine, for a first stage of the process, a 
first metric based on a first portion of the set of electronic activities, each 
electronic activity of the first portion of the set having a respective 
timestamp associated with the first stage;  determine, for a second stage of the process, a second metric based on a second portion of the set of electronic activities, each electronic activity of the second portion of the set having a respective timestamp associated with the second stage;  determine an engagement profile of the participant based on a first metric corresponding to the first stage and the second metric corresponding to the second stage;  and store in one or more data structures, an association between an identifier of the participant and the engagement profile of the participant. 
 
12.  The system of claim 11, wherein determining the engagement profile further comprises determining for each stage of the process, a respective distribution of a respective portion of the set of electronic activities within a timeframe defined by the stage. 
 
13.  The system of claim 11, wherein the set of electronic activities includes a first set of electronic activities and the one or more hardware 
processors are further configured by machine-readable instructions to: determine a second set of electronic activities of the participant linked with a second record object of the system of record;  determine for each respective stage of a process corresponding to the second record object, a respective metric based on a volume of the second set of electronic activities, each electronic activity of the second set of electronic activities having a respective timestamp associated with the respective stage of the process corresponding to the second record object, and wherein determining the engagement profile further comprises determining the engagement profile based on the first metric and the second metric corresponding to the first stage and the second stage of the first record object and the respective metric 
corresponding to respective stages of the second record object. 
 











14.  The system of claim 11, wherein the one or more hardware processors are further configured by machine-readable instructions to: determine a completion score indicating a likelihood of completing an event associated with the first record object, the completion score based on the engagement profile of the participant. 
 
15.  The system of claim 11, wherein the one or more hardware processors are further configured by machine-readable instructions to: determine one or more field-value pairs of a node profile of the participant;  identify an engagement profile generation policy based on the one or more field-value pairs of the node profile;  wherein determining the engagement profile of the participant comprises determining the engagement profile using the identified engagement profile generation policy. 
 
16.  The system of claim 15, wherein the one or more hardware processors 
are further configured by machine-readable instructions to: determine a second 
engagement profile generation policy for a second participant of the one or 
more participants;  determine by using a second engagement profile generation policy, a second engagement profile for the second participant;  determine a stage value associated with the first record object based on the second engagement profile for the second participant. 
 




17.  The system of claim 15, wherein the one or more hardware processors 
are further configured by machine-readable instructions to: identify a plurality of second record objects of the system of record associated with the participant;  determine a respective set of historical electronic activities of the participant linked with each of the plurality of second record objects;  determine by using the engagement profile generation policy, a respective engagement profile for each of the plurality of second record objects based on 
the respective set of historical electronic activities;  generate a production profile of the participant based on the respective engagement profile for each of the plurality of second record objects. 
 
18.  A non-transitory computer-readable storage medium having instructions 
embodied thereon, the instructions being executable by one or more processors 
to perform a method, the method comprising: accessing for a first record object 
of a system of record of a data source provider, data from a plurality of 
electronic activities linked with the first record object, each electronic activity identifying one or more participants associated with the first record object, the first record object including a stage object field-value pair identifying a stage field and a stage value selected from a plurality of stage 
values, each stage value corresponding to a respective stage of a process and 
indicating a respective proximity to a completion of the process corresponding 
to the first record object;  identifying for a participant of the one or more participants, from the plurality of electronic activities, a set of electronic activities including the participant;  determining, for a first stage of the process, a first metric based on a first portion of the set of electronic 
activities, each electronic activity of the first portion of the set having a 
respective timestamp associated with the first stage;  determining, for a 
second stage of the process, a second metric based on a second portion of the 
set of electronic activities, each electronic activity of the second portion of 
the set having a respective timestamp associated with the second stage;  determining an engagement profile of the participant based on a first metric corresponding to the first stage and the second metric corresponding to the 
second stage;  and storing in one or more data structures, an association between an identifier of the participant and the engagement profile of the participant. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the node profile."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s) accessing electronic activities associated with a record object, identifying participants associated with the activities, determining an engagement profile of the participant and store an association between the participant and engagement profile. The limitations of accessing, identifying, determining and storing the association, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind bur for the recitation of generic computer components. Nothing in the claim element precludes the steps from practically being performed in the mind. The claim covers performance of the limitation in the Sample Rejection of Example 37 - Claim 3 - under the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) 2019-01-08 2. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. 
Regarding claim 12, the claim only recites one additional element - using a hardware processor to perform accessing, identifying, determining and storing. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform accessing, identifying, determining and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 20, the claim only recites one additional element - using a non-transitory computer readable storage medium to perform accessing, identifying, determining and storing. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform accessing, identifying, determining and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims do not present additional elements that are deemed “significantly more,” therefore are rejected under the same rationale as their respective independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2019/0066021, hereinafter referred to as “Tang”) in view of Borodow et al. (US 2014/0046711, hereinafter referred to as “Borodow”).

	Regarding claim 1, Tang teaches a method comprising: 
	accessing for a first record object of a system of record of a data source provider, a plurality of electronic activities linked with the first record object, each electronic activity identifying one or more participants associated with the first record object, the first record object including a first object field-value pair identifying a stage of a process corresponding to the first record object [figure 6A illustrates field-value pair for each activity; 0035 – activity data collector 110 may search in email system 107A by one or more keywords of a task for any emails or calendar events (e.g., meetings) associated with the task.  Alternatively, activity data collector 110 may search emails based on a user ID and a keyword associated with the task, where the user may be an owner or a team member of a team performing the task.  In one embodiment, the activity data may include a number of emails sent or received for different time periods, a number of IM messages sent or received for different time periods, and a number of phone calls made for different time periods, etc. Activity data collector 110 collects all the activity data for a set of tasks (e.g., all tasks pending in task database system 105 or a set of known tasks performed in the past).];  
	identifying for a participant of the one or more participants, from the plurality of electronic activities, a set of electronic activities including the participant [0035 – user ID associated with the task];  
	determining an engagement scoring model of the participant based on a first number of electronic activities of the set of electronic activities sent by the participant, a second number of the set of electronic activities received by the participant and a temporal distribution of the set of electronic activities [0023 – an activity scoring is utilized to summarize all kinds of user activities such as emails sent, received, meetings telephone conversations, text messages, which enables users to view and compare tasks or projects of different activity volumes, 0036 - Based on the activity data of the tasks in the set, machine learning engine 120 is configured to generate an activity scoring model or a set of activity scoring rules]; and 
	storing in one or more data structures, an association between an identifier of the participant and the engagement scoring model of the participant for the first record object [figure 4; 0043 -  The collected activity information may be stored in activity or event database 231]. 
	Although Tang teaches determining and storing engagement models based on participant’s activities, Tang is silent in regards to engagement profile as claimed. Nevertheless, this is taught by an analogous art. Borodow teaches determining an engagement profile of the participant based on a first number of electronic activities of the set of electronic activities sent by the participant, a second number of the set of electronic activities received by the participant and a temporal distribution of the set of electronic activities [0033 - he innovations contained herein include the ability to aggregate, measure, track and cross reference each person's "event data stream": including electronic calendar entries, previous CRM and Sales Force Automation system data entries, records of PBX (circuit-switched and packet-switched, directly or indirectly via Presence Manager or other systems that can provide such records) and mobile phone calls made to prospects and customers, emails, SMS messages, chat messages, fax information obtained from fax server, desktop fax software program or from the Call Detail Records ("CDR") of fax lines, credit card transaction data, Wifi and geo-location data (related to site visits and off-site meetings and other location-relevant reporting)--and to identify the points at which follow-on data entries are ordinarily required]. Before the effective date of the invention, one of ordinary skill in the art would have been motivated to employ engagement profile in order to facility employee activity management, thus ensuring the employees are performing as expected. 
 
	Regarding claim 2, Tang teaches the method of claim 1, wherein the first record object is of a first record object type and comprises an object field-value pair storing a stage value indicating a proximity to a completion of a process associated with the first record object [0025 - The activity dimension vector can be utilized to determine an activity score of a particular task, where the activity score of a task can be utilized to estimate a probability of completeness of the task.];  and wherein determining the engagement profile further comprises determining a distribution of the set of electronic activities within a timeframe defined by a stage indicated by the stage value indicating the proximity to the completion of the process [0026 - activity data of a first set of known completed tasks and a second set of known incomplete tasks within a predetermined period of time in the past is obtained from one or more communication platforms associated with the tasks (e.g., email, calendar, instant messaging or IM, social network platforms).  A first data matrix having a first set of activity metrics is generated based on the activity data of the first set of known completed tasks.  A second data matrix having a second set of activity metrics is generated based on the activity data of the second set of known incomplete tasks.]. 
 
	regarding claim 3, Tang teaches the method of claim 1, further comprising: determining a volume of the plurality of electronic activities occurring during each of a plurality of stages indicating a different proximity to a completion of the process associated with the first record object [0023 - n activity scoring system is utilized to summarize all kinds of user activities such as email sent, received, meetings, telephone conversations, text messages, into one single score, which enables 
users to view and compare tasks or projects of different activity volumes];  and wherein determining the engagement profile further comprises determining the engagement profile based on a volume of plurality of electronic activities occurring during each of the plurality of stages [0023 - the activity scores are normalized, so that the algorithms/models are domain independent.  In other words, for one vertical or dimension, sending 100 emails within one week is normal, but in another vertical or dimension, one or two brief touches every two weeks might be appropriate]. 
 
	Regarding claim 4, Tang teaches the method of claim 1, further comprising: determining historical electronic activities of the participant linked with second record objects of the system of record [0024 - the system can also derive a project/task score from project/task development data or history (e.g., project/task progress such as 
project/task stages or milestones) to quantify the risk of completing the 
projects/tasks];  determining a first volume of the plurality of electronic activities occurring during each of a plurality of stages indicating a different proximity to a completion of the process associated with the first record object [0026 - A first data matrix having a first set of activity metrics is generated based on the activity data of the 
first set of known completed tasks]; determining a second volume of the historical electronic activities occurring during each of a second plurality of stages indicating a different proximity to a second completion of a second process associated with each of the second record objects [0026 - A second data matrix having a second set of activity metrics is generated based on the activity data of the second set of known incomplete tasks];  and wherein determining the engagement profile further comprises determining the engagement profile based on the first volume of the plurality of electronic activities during each of the plurality of stages and the second volume of the plurality of electronic activities during each of the second plurality of stages [0026 - A linear discriminant analysis (LDA) is performed on the metrics of the first data matrix and the second data matrix to derive an activity dimension vector, such that a high activity level of a task tends to be a completed task, while a low activity level of a task tends to be an incomplete task.]. 
 
	regarding claim 5, Tang teaches the method of claim 1, further comprising: determining a completion score indicating a likelihood of completing the process associated with the first record object, the completion score based on the engagement profile of the participant [0026 - A linear discriminant analysis (LDA) is performed on the metrics of the first data matrix and the second data matrix to derive an activity dimension vector, such that a high activity level of a task tends to be a completed task, while a low activity level of a task tends to be an incomplete task.]. 
 
	Regarding claim 6, Tang does not explicitly teach the method of claim 1, further comprising: determining one or more field-value pairs of a node profile of the participant; and identifying an engagement profile generation policy based on the one or more field-value pairs of the node profile; and wherein determining the engagement profile of the participant comprises determining the engagement profile using the identified engagement profile generation policy. Borodow teaches determining one or more field-value pairs of a node profile of the participant; and identifying an engagement profile generation policy based on the one or more field-value pairs of the node profile; and wherein determining the engagement profile of the participant comprises determining the engagement profile using the identified engagement profile generation policy [0026 – policy profiles are generated based on historical reports and different policy profiles are applied to different employees and different classes of sales.] The motivation to combine is the same as claim 1.
 
	Regarding claim 7, Tang does not teach the method of claim 6, further comprising: determining a second engagement profile generation policy for a second participant of the one or more participants;  determining by using a second engagement profile generation policy, a second engagement profile for the second participant;  and determining a stage value indicating a proximity to a completion of an event associated with the first record object based on the second engagement profile for the second participant. In an analogous art, Borodow teaches determining a second engagement profile generation policy for a second participant of the one or more participants; determining by using a second engagement profile generation policy, a second engagement profile for the second participant  [0026 – policy profiles are generated based on historical reports and different policy profiles are applied to different employees and different classes of sales.]; and determining a stage value indicating a proximity to a completion of an event associated with the first record object based on the second engagement profile for the second participant [0087 – stages of sale]. The motivation to combine is the same as claim 1. 
 
	Regarding claim 8 Tang teaches the method of claim 6, further comprising: determining a second engagement profile generation policy for each of the one or more participants;  determining by using a respective second engagement profile generation policy, a second engagement profile for each of the one or more participants;  and determining a completion score indicating a likelihood of completing an event associated with the first record object, the completion score based on the second engagement profile for each of the one or more participants (figure 3 illustrates the likeliness of completion of a task). 
 
	Regarding claim 9, Tang does not explicitly teach the method of claim 6, further comprising: identifying a plurality of record objects of the system of record associated with the participant;  determining a respective set of historical electronic activities of the participant linked with each of the plurality of record objects;  determining by using the engagement profile generation policy, a respective engagement profile for each of the plurality of record objects based on the respective set of historical electronic activities;  and generating a production profile of the participant based on the respective engagement profile for each of the plurality of record objects. Borodow teaches identifying a plurality of record objects of the system of record associated with the participant;  determining a respective set of historical electronic activities of the participant linked with each of the plurality of record objects;  determining by using the engagement profile generation policy, a respective engagement profile for each of the plurality of record objects based on the respective set of historical electronic activities;  and generating a production profile of the participant based on the respective engagement profile for each of the plurality of record objects [0026 – policy profiles are generated based on historical reports and different policy profiles are applied to different employees and different classes of sales.]
 
	Regarding claim 10, Tang teaches the method of claim 1, further comprising: determining for a new record object, a completion score for the participant, the completion score indicating a likelihood of completing an event associated with the first record object (figure 3 illustrates the likeliness of completion of a task). However, Tang does not teach generating a recommendation to assign the new record object to the participant responsive to determining that the completion score satisfies a record object assignment policy. Borodow teaches generating a recommendation to assign the new record object to the participant responsive to determining that the completion score satisfies a record object assignment policy [0036 – escalation to a manager].
 
	Regarding claim 11, Tang teaches the method of claim 1, further comprising: inferring, from the plurality of electronic activities and the one or more or field-value pairs of the node profile of the participant, a role of the participant [0035 – user may be an owner or team member]; and selecting an engagement score generation policy includes selecting the engagement score generation policy based on the role of the participant [0083 – scores are calculated based on role].

	Claims 12-19 are similar to claims 1-9, respectively, therefore are rejected under the same rationale. 

	Claim 20 is similar to claim 1, therefore is rejected under the same rationale. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Arora (US 2014/0025693), teaches accessing for a first record object of a system of record of a data source provider, data from a plurality of electronic activities linked with the first record object, each electronic activity identifying one or more participants associated with the first record object, identifying for a participant of the one or more participants, from the plurality of electronic activities, a set of electronic activities including the participant [0055 - table containing columns or fields that describe customers basic contact].
2. Ponnusamy (US 2018/0268416) teaches determining an engagement profile of the participant based on electronic activities [0027 - project manager is able to detect characteristics of each project and engagement styles of each user].
3. Tobin (US 2011/0302221) teaches storing user’s activities and creating profiles on updates to user’s record [0069].  
4. Berwick (US 2015/0356160) teaches a contact relationship management that keeps track of activities of contact such as call logs and creating profiles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443